[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Countrywide Home Loans, Inc., instituted this foreclosure action against Clayton and Ruby House, who, in turn, have filed an answer and two special defenses. The first of which alleges that "[t]he Defendants did attempt to make payment in full of the past due amount the Plaintiff claimed was owed them but said payment was refused by the Plaintiff." The second states that "[t]he Defendants tendered performance under the terms of the contract and said performance was rejected by the Plaintiff." The plaintiff now moves to strike these special defenses on the ground that they are legal conclusions unsupported by any facts.
In ruling on the plaintiff's motion to strike, the court must "construe the defenses in the manner most favorable to sustaining their legal sufficiency." Connecticut National Bank v. Douglas, 221 Conn. 530, 536
(1992). "The modern trend, which is followed in Connecticut, is to construe pleadings broadly and realistically, rather than narrowly and technically." (Internal quotation marks omitted.) Parsons v. United TechnologiesCorporation, 243 Conn. 66, 83 (1997). Although the special defenses are inartfully drawn, the court cannot conclude, as a matter of law, that they are merely legal conclusions. Accordingly, the plaintiff's motion to strike is denied.
Moraghan, J. CT Page 11028